The information in this case charged the defendant with having unlawfully carried intoxicating liquor from one place in the State of Oklahoma to another place in said state. The defendant demurred to the information, upon the ground that it did not charge the defendant with the commission of any offense. The court overruled the demurrer, and the defendant excepted.
We think that the demurrer to the information should have *Page 377 
been sustained. The information should have contained such descriptive averments as would have enabled the defendant to identify the particular transaction for which he was to be tried, and thereby enable him to prepare for trial. See Sturgis v.State, 2 Okla. Cr. 363, 102 P. 57.
The judgment of the lower court is reversed, with directions to the trial judge to sustain the demurrer to the information.